        Case 1:20-cv-01334-JB-GBW Document 4 Filed 02/27/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

SOLOMON BACA,

       Plaintiff,

vs.                                                                  No. CIV 20-1334 JB/GBW

LUIS ROSA,

       Defendant.

                         MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court following Plaintiff Solomon Baca’s failure to

prosecute this civil action. The Honorable Gregory Wormuth, United States Magistrate Judge for

the United States District Court for the District of New Mexico, ordered Baca to clarify what

claims, if any, he intends to raise in his Untitled Pro Se Letter-Petition, filed December 2, 2020

(Doc. 1)(“Letter-Petition”), and to refile those claims on the appropriate form. See Order to Cure

Deficiencies at 1, filed January 15, 2021 (Doc. 3)(“Cure Order”). Because Baca did not comply

with the Cure Order, the Court will dismiss this case without prejudice to refiling.

                                            BACKGROUND

       Baca is incarcerated at the Cibola County Correctional Center (“CCCD”). See Letter-

Petition at 1. He filed the Letter-Petition on November 1, 2020. See Letter-Petition at 1. In the

Letter-Petition, Baca asks whether it would be possible to reduce his federal sentence “from 366

days imprisonment to ten months[.]” Letter-Petition at 1. The Court imposed a 366 month

sentence on November 12, 2020, after Baca violated the terms of his supervised release. See

Judgment in a Criminal Case, entered November 12, 2020 in No. CR 12-0445 JB (CR Doc.

154)(“Revocation Judgment”). Baca violated the terms of his supervised release when he used
        Case 1:20-cv-01334-JB-GBW Document 4 Filed 02/27/21 Page 2 of 4




controlled substances and failed to reside in a residential reentry center for five months. See

Revocation Judgment at 1, 2. The Letter-Petition explains that Baca could not receive good time

credits at CCCD for fifty-four days, due to the lack of programming, and that reducing the sentence

from 366 days to ten months would place Baca in the same position as if he received the credits.

See Letter-Petition at 1.

       By an Order entered December 22, 2020, the Court referred the matter to Magistrate Judge

Wormuth for recommended findings and disposition, and to enter non-dispositive orders. See

Order of Reference in Prisoner Cases, filed December 22, 2020 (Doc. 2). Thereafter, Magistrate

Judge Wormuth entered the Cure Order. See Cure Order at 1. The Cure Order explained:

       District courts do “not have inherent power to resentence [prisoners].” United States v.
       Blackwell, 81 F.3d 945, 949 (10th Cir. 1996). The Court can only “modify
       a . . . sentence . . . in specified instances where Congress has expressly granted [it]
       jurisdiction to do so.” Id. at 947. The proper vehicle for challenging a federal sentence
       is typically a 28 U.S.C. § 2255 habeas proceeding, which permits relief when a federal
       conviction or sentence violates federal law. See Prost v. Anderson, 636 F.3d 578, 580
       (10th Cir. 2011). Inmates may also seek a sentence reduction under 18 U.S.C. § 3582, but
       only where the sentencing guidelines change or extraordinary and compelling reasons
       justify compassionate release. See 18 U.S.C. § 3582(c)(1)‐(2). Finally, inmates may also
       challenge the manner in which their sentence is executed (as opposed to imposed) under
       28 U.S.C. § 2241. See Montez v. McKinna, 208 F.3d 862, 865 (10th Cir. 2000).

Cure Order at 1-2.

       After Magistrate Judge Wormuth entered the Cure Order explaining the differences

between each type of claim, the Clerk’s Office mailed Baca a form 28 U.S.C. § 2255 habeas

petition and a form 28 U.S.C. § 2241 habeas petition, along with a form that may be helpful when

drafting a motion to reduce sentence under 18 U.S.C. § 3582. See Cure Order at 3. Magistrate

Judge Wormuth fixed a deadline of February 16, 2021, for Baca to complete and return the relevant

pleading, depending on which type of claim he intends to pursue. See Cure Order at 2. The

Cure Order warned that the failure to timely comply would result in dismissal of this case without



                                               -2-
        Case 1:20-cv-01334-JB-GBW Document 4 Filed 02/27/21 Page 3 of 4




further notice. See Cure Order at 2. Baca did not comply, show cause for such failure, or

otherwise respond to the Cure Order.

                                              DISCUSSION

       Rule 41(b) of the Federal Rules of Civil Procedure authorizes the involuntary dismissal of

an action “[i]f the plaintiff fails to prosecute or to comply with the [Federal Rules of Civil

Procedure] or a court order.” Fed. R. Civ. P. 41(b). See AdvantEdge Bus. Grp. v. Thomas E.

Mestmaker & Assocs., Inc., 552 F.3d 1233, 1236 (10th Cir. 2009)(“A district court undoubtedly

has discretion to sanction a party for failing to prosecute or defend a case, or for failing to comply

with local or federal procedural rules.”)(internal citation omitted). As the United States Court of

Appeals for the Tenth Circuit has explained, “the need to prosecute one’s claim (or face dismissal)

is a fundamental precept of modern litigation . . . .” Rogers v. Andrus Transp. Services, 502 F.3d

1147, 1152 (10th Cir. 2007). “Although the language of Rule 41(b) requires that the defendant

file a motion to dismiss, the Rule has long been interpreted to permit courts to dismiss actions sua

sponte for a plaintiff’s failure to prosecute or comply with the rules of civil procedure or court[s’]

orders.” Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003).

       “Dismissals pursuant to Rule 41(b) may be made with or without prejudice.” Davis v.

Miller, 571 F.3d 1058, 1061 (10th Cir. 2009). If dismissal is made without prejudice, “a district

court may, without abusing its discretion, enter such an order without attention to any particular

procedures.” Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe Cty. Justice Center, 492

F.3d 1158, 1162 (10th Cir. 2016)(“Nasious”). Because “[d]ismissing a case with prejudice,

however, is a significantly harsher remedy -- the death penalty of pleading punishments -- [the

Tenth Circuit has] held that, for a district court to exercise soundly its discretion in imposing such

a result, it must first consider certain criteria.” Nasious, 492 F.3d at 1162. Those criteria include:



                                                -3-
           Case 1:20-cv-01334-JB-GBW Document 4 Filed 02/27/21 Page 4 of 4




“the degree of actual prejudice to the defendant; the amount of interference with the judicial

process; the culpability of the litigant; whether the court warned the party in advance that dismissal

of the action would be a likely sanction for noncompliance; and the efficacy of lesser sanctions.”

Nasious, 492 F.3d at 1162.

       Here, Baca did not clarify his claims using the appropriate form, as the Cure Order required,

and did not evidence a willingness to prosecute this action. Accordingly, the Court will dismiss

this case pursuant to rule 41(b) for failure to prosecute and comply with Court orders. See Olsen

v. Mapes, 333 F.3d at 1204. The dismissal will be without prejudice, after considering the factors

in Nasious, 492 F.3d at 1162.

       IT IS ORDERED that: (i) the Petitioner’s Untitled Pro Se Letter-Petition, filed December

2, 2020 (Doc. 1), is dismissed without prejudice pursuant to rule 41(b) of the Federal Rules of

Civil Procedure; and (ii) the Court will enter a separate Final Judgment.



                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE

Parties:

Solomon Baca
Milan, New Mexico

       Pro se petitioner




                                                -4-
